Name: Commission Regulation (EEC) No 2342/92 of 7 August 1992 on imports of pure-bred breeding animals of the bovine species from the third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79
 Type: Regulation
 Subject Matter: means of agricultural production;  trade policy;  agricultural activity;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|31992R2342Commission Regulation (EEC) No 2342/92 of 7 August 1992 on imports of pure-bred breeding animals of the bovine species from the third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79 Official Journal L 227 , 11/08/1992 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 44 P. 0151 Swedish special edition: Chapter 3 Volume 44 P. 0151 COMMISSION REGULATION (EEC) No 2342/92 of 7 August 1992 on imports of pure-bred breeding animals of the bovine species from the third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Articles 10 (5) and 18 (6) thereof, Whereas import levy is not payable on pure-bred breeding animals of the bovine species falling within CN code 0102 10 00 on import into the Community; whereas on export a higher refund is paid on female animals up to the age of 60 months than on live bovine animals falling within CN codes 0102 90 31 and 0102 90 33; Whereas, to permit proper application of the Community rules in this area, the term pure-bred breeding animal should be clarified; whereas the definition given in Article 1 of Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (3), as last amended by Directive 91/174/EEC (4), must be used for the purpose; Whereas in order to ensure that imported animals are actually intended for breeding they must be accompanied by the pedigree and breeding certificates and the health certificates normally required for such animals and importers must undertake to keep the animals alive for a certain period; Whereas, since there is no provision for a security to ensure that these animals are kept alive for that period, provision should be made for Council Regulation (EEC) No 1697/79 of 24 July 1979 on the post-clearance recovery of import duties or export duties which have not been required of the person liable for payment on goods entered for a customs procedure involving the obligation to pay such duties (5) to apply where the requirement concerning that period is not observed; Whereas the Community has concluded bilateral free-trade agreements with the EFTA; whereas, under those agreements, certain provisions relating to, or obligations on, the third countries concerned should be waived but the pedigree and breeding certificates and the health certificates relating to pure-bred breeding animals must be required to be presented on release for free circulation in the Community; Whereas the health documents required to accompany exports of pure-bred female breeding animals up to 60 months old in order to make sure that they are really intended for breeding and the genetic value assessment results that must appear on or accompany the pedigree certificate should be specified; Whereas pure-bred breeding animals imported into the Community must be checked to see that they have not previously been exported from the Community and that export refunds have not been paid thereon; whereas, where export refunds have been paid on such animals, the sums must be repaid before the animals are re-imported into the Community; Whereas Commission Regulation (EEC) No 1544/79 (6), amended by Regulation (EEC) No 3988/87 (7), only covers the requirements pertaining to the granting of export refunds on pure-bred breeding animals; whereas, for the sake of clarity it should be repealed and its provisions incorporated in this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of collecting import levies and granting export refunds, live animals of the bovine species shall be considered pure-bred breeding animals falling within CN code 0102 1000 if they meet the definition laid down in Article 1 of Directive 77/504/EEC. In addition, only female animals up to six years old shall be considered pure-breed breeding females. Article 2 1. On the release for free circulation of pure-bred breeding animals of the bovine species falling within CN code 0102 10 00, importers shall present the following to the customs authorities of the Member State in respect of each animal: (a) the pedigree and breeding certificate; (b) the health certificate of the type required for pure-bred breeding animals of the bovine species. 2. in addition, importers shall submit a written declaration to the customs authorities to the effect that, except in cases of force majeure, the animal will not be slaughtered within 12 months of the day on which it is imported. 3. By no later than the end of the 15th month following that of release for free circulation, importers shall provide the customs authorities of the Member State of import with proof that the animal: (a) has not been slaughtered before the expiry of the time limit laid down in paragraph 2 and has been registered or entered in a herd book; or (b) has been slaughtered before the expiry of the time limit for health reasons or has died as a result of disease or accident. The proof referred to in (a) shall consist in a certificate drawn up by the association, organization or official body of the member State holding the herd book. The proof referred to in (b) shall consist in a certificate drawn up by an official body designated by the Member State. 4. Failure to observe the requirement relating to the period of 12 months, except where paragraph 3 (b) applies, shall result in classification of the animal in question under CN code 0102 90 and shall give rise to proceedings to recover import duties not collected, in accordance with Regulation (EEC) No 1697/79. 5. The provisions relating to: - the age limit laid down in Article 1, - the obligations specified in paragraphs 2, 3 and 4 shall not apply to imports of pure-bred breeding originating in and coming from Austria, Finland, Iceland, Norway, Sweden and Switzerland. Article 3 The granting of the refund on female pure-bred breeding animals shall be subject to the presentation, in respect of each animal, at the time customs export formalities are completed, of the original and a copy of: (a) the pedigree certificate issued by the association, organization or official body of the Member State holding the herd book showing in particular the results of performance tests and the results (with details of origin) of the assessment of the genetic value of the animal concerned and its parents and grandparents. These results may also accompany the certificate; (b) the health certificate for pure-bred breeding animals of the bovine species required by the third country of destination. However, by way of derogation from point (b), Member States may authorize the presentation of a single certificate for a batch of animals. The originals of both certificates shall be returned to the exporter and the copies, certified as true copies by the customs authorities, shall be attached to the refund payment application. Article 4 1. Before release for free circulation of pure-bred breeding animals re-imported into the Community, any export refund granted must be repaid or the necessary measures taken by the competent authorities for such sums to be withheld if they have not already been paid. 2. If, at the time customs import formalities are completed for animals falling within CN code 0102 10 00, the pedigree certificate shows that the breeder is established in the Community, the importer must also give proof that no refund has been granted or that any refund granted has been repaid. If such proof cannot be provided, an export refund equal to the highest import levy applicable to animals of the bovine species falling within CN code 0102 90 on the day of re-importation into the Community shall be considered as having been paid. Article 5 Regulation (CEE) No 1544/79 is hereby repealed. Article 6 This Regulation shall enter into force on 17 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49. (3) OJ No L 206, 12. 8. 1977, p. 8. (4) OJ No L 85, 5. 4. 1991, p. 37. (5) OJ No L 197, 3. 8. 1979, p. 1. (6) OJ No L 187, 25. 7. 1979, p. 8. (7) OJ No L 376, 31. 12. 1987, p. 31.